Citation Nr: 0908633	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-06 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from July 1966 to November 1980.  Service in Vietnam is 
evidenced in the record.  He died in June 2005.  The 
appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon which, inter alia, denied the appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death.  The appellant filed a notice of 
disagreement in April 2006.  A decision review officer (DRO) 
conducted a de novo review and confirmed the RO's findings in 
a February 2007 statement of the case (SOC).  An appeal was 
perfected with the submission of the appellant's substantive 
appeal (VA Form 9) in February 2007.  

The appellant testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Portland 
RO in September 2008.
A transcript of the hearing has been associated with the 
Veteran's VA claims folder. 

Issues not on appeal

In the above- mentioned March 2006 rating decision, the RO 
established basic eligibility of Dependents' Educational 
Assistance (DEA) under 38 U.S.C. 
Chapter 35 from June 21, 2005.  To the Board's knowledge, the 
appellant has not disagreed with the RO's decision as to that 
issue, and accordingly it is not before the Board on appeal.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the 
VA administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In filing the present claim for service connection for the 
cause of the Veteran's death under 38 U.S.C. § 1310, the 
appellant completed a VA Form 21- 534 (Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by the Surviving Spouse or Child) which is 
also used for claims for reconsideration of entitlement to 
Dependency and Indemnity Compensation (DIC) benefits under 
the provisions of 38 U.S.C. § 1318.  However, the claims 
folder contains no evidence that a claim for DIC benefits 
under the provisions of 38 U.S.C. § 1318 has been advanced by 
the appellant or adjudicated by the RO.  Accordingly, no such 
claim is presently before the Board.

Additionally, the Board observes that during the 
aforementioned September 2008 hearing, the appellant 
informally inquired about the consequences of substandard VA 
medical care.  The undersigned VLJ informed the appellant 
that such a claim was a separate issue under 38 U.S.C. 
§ 1151, and the appellant was directed that further inquiries 
concerning a potential claim under 38 U.S.C. § 1151 could be 
addressed by her representative.  The claims folder contains 
no evidence of any advancement of a claim under 38 U.S.C. 
§ 1151, and such a claim is not presently before the Board.  




FINDINGS OF FACT

1.  The Veteran died in June 2006 at the age of 60.  The 
original death certificate listed the Veteran's cause of 
death as respiratory failure due to nasopharyngeal cancer as 
a consequence of tobacco use.  The death certificate was 
later amended to include prostate cancer as a condition 
contributing to death but not resulting in the underlying 
cause of death.  An autopsy was not performed.  

2.  At the time of the Veteran's death, service connection 
was in effect for the following:  prostate cancer, evaluated 
as 100 percent disabling; residuals, left ankle fracture, 
evaluated as 30 percent disabling; chronic bronchitis, 
evaluated as 30 percent disabling; tinnitus, evaluated as 10 
percent disabling; and left knee injury, bilateral hearing 
loss and erectile dysfunction associated with prostate 
cancer, each evaluated as noncompensably (zero percent) 
disabling.

3.  A preponderance of the competent medical evidence of 
record does not indicate that a relationship exists between 
the Veteran's service or his service-connected disabilities 
and his death, to include consideration of his presumed 
exposure to herbicides in Vietnam.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the 
Veteran's death.  
She contends that the Veteran's service-connected prostate 
cancer caused or contributed to the cause of his death.  The 
appellant alternatively contends that the Veteran's 
nasopharyngeal cancer was caused by exposure to herbicides 
during service.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "[an appellant] need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the appellant was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated October 27, 2005, including a request to "Provide 
medical evidence that will show a reasonable probability that 
that the condition that contributed to the Veteran's death 
was caused by injury or disease that began in service."  

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claim in the above- 
referenced October 2005 letter, whereby the appellant was 
advised of the provisions relating to the VCAA.  
Specifically, the appellant was advised that VA would assist 
her with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA Medical Centers (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the appellant that the VA would make 
reasonable efforts to obtain private or non- Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the appellant could complete to release private medical 
records to the VA.  

The October 2005 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It is your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter] 

The Board notes that the October 2005 letter specifically 
requested of the appellant: "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the appellant that she could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the appellant that she could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The appellant was provided specific notice of the Dingess 
decision in a letter dated August, 8, 2008 which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The appellant was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to the appellant's service connection claim, 
element (1), Veteran status, is not at issue.  Element (4) is 
obviously not applicable in a death case.  Moreover, element 
(5), effective date, was rendered moot via the RO's denial of 
service connection for the cause of the Veteran's death.  The 
appellant's claim of entitlement to service connection was 
denied based on element (3), connection between the Veteran's 
service and the cause of his death.  As explained above, the 
appellant has received proper VCAA notice as to her 
obligations, and those of VA, with respect to that crucial 
element.  

In short, the record indicates that the appellant received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and a VA medical opinion concerning the cause of the 
Veteran's death.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The appellant has been accorded the opportunity to 
present evidence and argument in support of her claim.  
She exercised the option of a personal hearing and was 
afforded one in September 2008 as detailed in the 
Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

For certain chronic disorders, to include cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Service connection - Agent Orange exposure

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307 (2008).

If a Veteran was exposed to an herbicide agent during active 
military, naval or air service, certain listed diseases shall 
be service connected.  Those diseases include prostate 
cancer.  See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. 
§ 3.309(e) (2008).



Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 38 C.F.R. § 3.313(a).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a Veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994).  As such, the Board must not 
only determine whether the Veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2008). 

Service connection - cause of death

In order to establish service connection for the cause of the 
Veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.312 (2008).

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2008).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2008).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2008); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2008).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2008).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service- connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2008).

Factual background

In the interest of clarity, the Board believes that a brief 
factual background is necessary.

The Veteran first presented at the Portland VAMC in January 
2002.  The Veteran reported a history of elevated prostate 
specific antigen (PSA) levels and two negative transurethral 
biopsies in 1998 and 2000.  The Veteran underwent a 
transrectal ultrasound with biopsy in April 2002 which 
revealed adenocarcinoma of the left base of the prostate 
gland.  The Veteran started chemotherapy to treat his 
prostate cancer in late May 2002.  

In September 2002, the Veteran underwent a radical 
prostatectomy.  During the surgery, VA medical staff removed 
a swollen lymph node to determine if the Veteran's prostate 
cancer had spread to his lymphatic system.  Although the 
claims folder does not contain a pathology report for the 
biopsy of the removed lymph node, a November 2002 VA urology 
follow-up notes reflects that the lymph node was 
"positive".  After the prostatectomy, the Veteran was 
started on hormone therapy because, despite having his 
prostate gland removed, his PSA levels remained elevated.  

In a June 2003 rating decision, the Portland RO granted 
service connection for prostate cancer, based on the 
presumption that the Veteran was exposed to herbicides during 
his service in Vietnam.  The RO assigned a 100 percent 
disability rating.  

In February 2005, the Veteran reported to the Portland VAMC 
with trouble swallowing.  VA tests showed a mass of abnormal 
soft tissue had developed in the Veteran's nasopharynx.  
After a biopsy had been performed, VA pathology reports 
determined that the Veteran had squamous cell carcinoma of 
the nasopharynx.  
The Veteran underwent radiation to treat his nasopharyngeal 
cancer, but ultimately succumbed in June 2005.  

The death certificate was completed by F.L.H., a licensed 
nurse practitioner who had participated in the Veteran's 
medical care at the VA outpatient clinic in Salem, Oregon.  
F.L.H. completed the death certificate as the medical 
certifier, as is the practice under Oregon law.  The original 
death certificate listed the cause of the Veteran's death as 
respiratory failure due to nasopharyngeal cancer as a 
consequence of tobacco use.  

A July 7, 2005 telecare note reflects that the appellant 
called the Portland VAMC on that day, indicating that she was 
very upset that the death certificate did not reflect that 
the Veteran had prostate cancer, and as a result, she was 
being denied benefits.   The appellant asked if the death 
certificate could be changed.  When F.L.H. became aware of 
the appellant's phone call, she directed another member of 
the VA staff to call the appellant and tell her to bring in 
the death certificate and that F.L.H. would amend the death 
certificate to reflect that the Veteran had prostate cancer.  

The death certificate, as amended, contains a hand-written 
notation that includes prostate cancer in section 36, Part II 
labeled "Other Significant Conditions - Conditions 
contributing to death, but not resulting in the underlying 
cause given in Part I".  The notation concerning prostate 
cancer is additionally dated "July 2005" and initialed 
"F.L.H.".  

Analysis

As noted above, Veteran died in June 2005, almost 25 years 
after leaving service, at the age of 60.  The original death 
certificate lists the Veteran's cause of death as respiratory 
failure due to nasopharyngeal cancer (for which the Veteran 
was not service connected) as a consequence of tobacco use.  
As was described immediately above, evidently at the 
appellant's insistence, prostate cancer (for which the 
Veteran was service connected) was added to the death 
certificate as contributing to the Veteran's death.  No 
autopsy was performed.  

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  There is no question that element (1) 
has been met.  The Board's discussion will therefore focus on 
elements (2) and (3).  

In substance, the appellant contends that the Veteran's 
service-connected prostate cancer metastasized through the 
Veteran's lymphatic system and reappeared in the nasopharynx 
in February 2005.  See, e.g., her February 28, 
2007 substantive appeal.  In other words, the appellant 
asserts that the Veteran's fatal "nasopharyngeal cancer" 
was in fact metastatic prostate cancer.  The 
appellant alternatively argues that if the Veteran had the 
nasopharyngeal cancer as such, this was due to herbicide 
exposure during the Veteran's service in the Republic of 
Vietnam.  See the September 2008 hearing transcript at page 
16.  The Board will address the appellant's arguments in 
turn.  


The metastatic prostate cancer contention

[The Board notes that the appellant has not asserted that any 
of the Veteran's other service-connected disabilities, to 
include chronic bronchitis, contributed to his death, and 
none of the evidence of record so suggests.  The Board's 
inquiry, with respect to the disabilities for which the 
Veteran was service connected during his lifetime, will 
therefore be limited to the prostate cancer.]

The appellant's first assertion was that the "nasopharyngeal 
cancer" listed as the cause of the Veteran's death was not 
in fact nasopharyngeal cancer, but rather was  prostate 
cancer that had metastasized through the Veteran's lymphatic 
system and reappeared in the Veteran's nasopharynx.  If the 
appellant's assertion is correct, service connection would be 
granted, since the Veteran would have died from a service-
connected disability, prostate cancer.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996) [because the medical evidence of 
record in that case showed that carcinoma in a deceased 
Veteran's liver was a result of metastasis from his colon 
cancer, the Veteran's cancer in his liver was properly 
regarded as colon cancer metastatic to the liver rather than 
as primary liver cancer].

The RO sent the Veteran's claims folder to a VA physician to 
obtain a medical opinion as to whether prostate cancer 
contributed to the Veteran's death.  In a January 2007 
report, a VA physician noted that "Although the Veteran had 
documented prostate cancer, there was no evidence of the 
recurrence of prostate cancer; therefore, the prostate cancer 
did not contribute substantially to the cause of death.  
Death was clearly due to complications from squamous cell 
carcinoma of the nasopharynx."  

At the aforementioned September 2008 hearing, the appellant 
and her representative asserted that the January 2007 VA 
physician's opinion failed to respond to the inquiry of 
whether the Veteran's death was caused by the prostate cancer 
that had metastasized to the Veteran's nasopharynx.  However, 
it is obvious from the language quoted immediately above that 
the VA reviewing physician determined that (1) the prostate 
cancer had not reoccurred and (2) the Veteran's death was due 
to a completely independent entity, cancer of the 
nasopharynx.  In other words, for the reviewing physician to 
say that the Veteran's prostate cancer did not recur is to 
also say that it did not recur in the Veteran's nasopharynx.  
Accordingly, the Board finds that the January 2007 
VA physician's opinion report did address the appellant's 
contention as to the whether the Veteran' nasopharyngeal 
cancer originated in the prostate.

The January 2007 VA medical opinion appears congruent with 
the evidence of record, which shows that the Veteran's death 
was caused by squamous cell carcinoma of the nasopharynx.  A 
pathology report of a June 20, 2005 biopsy of the Veteran's 
nasopharynx reflects respiratory mucosa with infiltrating 
squamous cell carcinoma.  The report also reflects that the 
biopsy of the Veteran's nasopharynx was negative for PSA.  
See a June 22, 2005 VA surgical pathology report.  Further, 
the Board notes that routine blood tests in coordination with 
the Veteran's treatment for nasopharyngeal cancer reflect 
that the Veteran's PSA was undetectable upon testing on April 
19, 2005, April 26, 2005, May 2, 2005, May 12, 2005 and May 
20, 2005.  See May 2005 VA special chemistry report.  In 
short, there is no objective medical evidence of the 
recurrence of prostate cancer in the contemporaneous medical 
evidence.  

However, the Board notes that the amended death certificate 
lists prostate cancer as a condition contributing to death.  
As was noted above, the addition of prostate cancer to the 
death certificate was made at the insistence of the appellant 
after the death certificate's original version failed to 
mention prostate cancer.  Since the death certificate was 
signed by a nurse practitioner, this amounts to a competent 
medical opinion.  

While prostate cancer is listed in a section of the death 
certificate for "conditions contributing to death", the 
clinical evidence of record reflects that the Veteran's 
service-connected prostate cancer did not contribute 
substantially or materially to the Veteran's death; combine 
to cause death; or aid or lend assistance to the production 
of death under 38 U.S.C. § 3.312(c).  Rather, the medical 
evidence of record establishes that the Veteran's prostate 
cancer had been excised and had not reoccurred.  The January 
2007 VA physician's opinion report flatly denied such a 
causal connection existed in stating " . . . the prostate 
cancer did not contribute substantially to the cause of 
death."  

The Board cannot comment on the specific circumstances 
surrounding the addition of prostate cancer to the death 
certificate, aside from noting that this was evidently done 
on the insistence of the appellant who specifically referred 
to VA benefits.  
In any event, no explanation is contained in the death 
certificate or elsewhere  
as to why or how prostate cancer, which from the clinical 
evidence no longer existed, could have contributed to the 
Veteran's death.  

The Court has held on several occasions that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See generally Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Although the Board has 
considered the revised death certificate, it places far 
greater weight of probative value on the remainder of the 
pertinent medical evidence, in particular the January 2007 
opinion as well as clinical evidence which indicated that 
prostate cancer did not exist in the years preceding the 
Veteran's death.   

To the extent that the appellant and her representative 
contend that the Veteran's death was caused by prostate 
cancer that had metastasized to the nasopharynx, or that the 
prostate cancer was somehow related to his death, it is now 
well established that lay persons without medical training, 
such as the appellant and her representative, are not 
competent to comment on medical matters such as diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the appellant are not competent medical evidence and do 
not serve to establish medical nexus.  See Voerth v. West, 13 
Vet. App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus].

The Board additionally observes that the Veteran's service-
connected prostate cancer was evaluated at 100 percent 
disabling effective April 29, 2002, over three years before 
his death.  The Board is of course aware of 38 C.F.R. § 
3.312(c)(3) [where the service- connected condition affects 
vital organs as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, 
debilitation may be assumed].  In this case, however, the 
medical evidence of record clearly and unmistakable 
establishes that the Veteran's prostate cancer, which had 
been excised and had not reoccurred, was not a factor in his 
death from nasopharangeal cancer.    

In summary, for reasons explained above, the Board discounts 
the contention that the Veteran's service-connected prostate 
cancer caused or contributed to the cause of his death. 
  
The nasopharyngeal cancer as due to herbicide exposure 
contention

The appellant alternatively asserts that, if the Veteran's 
death was caused by nasopharyngeal cancer and not prostate 
cancer, the nasopharyngeal cancer was caused by exposure to 
herbicides during the Veteran's service.  

The Veteran's service medical records are negative for 
complaints of or treatment for nasopharyngeal cancer during 
service.  Moreover, there is no indication that 
nasopharyngeal cancer was initially manifested within the one 
year presumptive period after service.  See 38 C.F.R. 
§ 3.309(a).  However, because the Veteran served in Vietnam, 
his exposure to herbicide agents such as Agent Orange is 
presumed.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307 (2008).

With respect to medical nexus, nasopharyngeal cancer is not 
one of the diseases associated with exposure to herbicides 
under enumerated in 38 U.S.C. § 3.309(e).  Specifically, the 
Secretary of VA has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341 (1994).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for a number of conditions, specifically including 
nasopharyngeal cancer.  See Notice, 68 Fed. Reg. 630-41 (May 
20, 2003).

Moreover, the medical records do not indicate any nexus 
between such the Veteran's in-service herbicide exposure and 
his nasopharyngeal cancer.  Indeed, the death certificate 
noted that the Veteran's fatal nasopharyngeal cancer was the 
consequence of his tobacco use.  The competent medical 
evidence of record reflects the Veteran's history of heavy 
and persistent tobacco use.  A January 2002 VA treatment 
record reflects the Veteran's report that he " . . . has 
been smoking for over 40 years, currently two packs a day, 
but at one time was three packs a day when he was a truck 
driver.  See a January 2002 VA treatment record.  A February 
2002 VA treatment record reflects the Veteran's reports that 
he had sinus problems which he (the Veteran) related to 
smoking.  

The Board additionally notes that the Veteran's tobacco use 
did not stop after his diagnosis of nasopharyngeal cancer.  
In fact, a June 16, 2005 VA radiation oncology note reflects 
that, less than a week before his death, the Veteran was 
still smoking one pack of cigarettes per day.  A VA status 
update from the next day, June 17, 2005, reflects that the 
Veteran lit a cigarette in his room.  

To the extent that the appellant and her representative 
contend that the Veteran's fatal nasopharyngeal cancer was 
caused by exposure to herbicides during the Veteran's 
service, it is now well-established that lay persons without 
medical training, such as the appellant and her 
representative, are not competent to comment on medical 
matters such as diagnosis and etiology.  See Espiritu, supra.  

For reasons stated above, the Board discounts this theory of 
entitlement also.

Conclusion

In short, a preponderance of the evidence is against the 
claim.  The benefit sought on appeal is therefore denied.

Additional comment 

As discussed above, the Veteran's death has been attributed 
to his use of tobacco products.  The appellant has not 
specifically contended that in-service smoking in service led 
to the Veteran's fatal nasopharyngeal cancer.  In any event, 
any such claim would be barred by operation of 38 U.S.C.A. § 
1103 and 38 C.F.R. § 3.300(a) [a disability will not be 
considered service connected on the basis that it resulted 
from injury or disease attributable to a Veteran's use of 
tobacco products during service].





	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


